14-3328-cr
United States v. Scheufler


                                                     UNITED STATES COURT OF APPEALS
                                                         FOR THE SECOND CIRCUIT

                                                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
17th day of September, two thousand fifteen.

Present:
            PETER W. HALL,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges,
            ALVIN K. HELLERSTEIN,
                        District Judge.*
____________________________________________________

UNITED STATES OF AMERICA,

                                            Appellee,

                             v.                                                                      No. 14-3328-cr

CRAIG GALLIGAN,

                                            Defendant,

LYNN SCHEUFLER,
                  Defendant-Appellant.
____________________________________________________

For Defendant-Appellant:                                   Francis O’Reilly, O’Reilly & Shaw, LLC, Southport, CT.

                                                            
*
 Hon. Alvin K. Hellerstein, United States District Court for the Southern District of New York, sitting by
designation.

                                                                           1
For Appellee:           Michael S. McGarry and Sandra S. Glover, (Marc H. Silverman,
                        on the brief), Assistant United States Attorneys, for Deirdre M.
                        Daly, United States Attorney for the District of Connecticut, New
                        Haven, CT.
____________________________________________________

       Appeal from a judgment of the United States District Court for the District of

Connecticut (Thompson, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Lynn Scheufler (“Scheufler”) appeals from a September 4, 2014 judgment of conviction

entered in the United States District Court for the District of Connecticut (Thompson, J.).

Scheufler pled guilty on March 7, 2014 to structuring financial transactions in violation of 31

U.S.C. §§ 5324(a)(3) and 5324(d)(2) and was sentenced principally to 46 months’ imprisonment.

In this appeal, Scheufler argues that the district court abused its discretion because it failed to

afford appropriate weight to the 18 U.S.C. § 3553(a) sentencing factors. We assume the parties’

familiarity with the underlying facts, procedural history, and issues on appeal. For the reasons

stated below, we affirm.

       Citing the 18 U.S.C. § 3553(a) sentencing factors generally, Scheufler argues her

sentence is substantively unreasonable in light of her lack of criminal history and corresponding

status as a first time offender, her excellent employment history, and her low risk of recidivism.

Scheufler also argues the district court attributed undue weight to the facts and circumstances

surrounding the charges to which she did not plead guilty. This court reviews a district court’s

sentence for “reasonableness,” a concept that encompasses both procedural and substantive

review. United States v. Cavera, 550 F.3d 180, 187–89 (2d Cir. 2008) (en banc). Substantive

review examines the length of the sentence imposed, United States v. Bonilla, 618 F.3d 102,


                                                   2
108–09 (2d Cir. 2010), under a “deferential abuse-of-discretion standard,” Cavera, 550 F.3d at

189 (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). When considering whether a district

court has properly weighed the § 3553(a) factors, this court does “not substitute [its] own

judgment for the district court’s” Id. Instead, we “set aside a district court’s substantive

determination only in exceptional cases where the trial court’s decision ‘cannot be located within

the range of permissible decisions.’” Id. (quoting United States v. Rigas, 490 F.3d 208, 238 (2d

Cir. 2007) (emphasis omitted)).

       At sentencing, Scheufler conceded the accuracy of the PSR Guidelines range calculation

of 37–46 months imprisonment but requested a sentence of one year of home confinement based

on her claims that she posed low risk for recidivism and that she had taken positive steps since

her arrest. The district court considered these mitigating factors but gave greater weight to

various aggravating factors, such as Scheufler’s abuse of her position of trust within her previous

company and the collateral consequences to that company and its remaining employees. The

district court concluded that Scheufler was in “the most culpable subgroup” of defendants

convicted of structuring financial transactions. J.A. at 238. The court also found that Scheufler’s

arguments of her contrition were not persuasive. The court sentenced Scheufler to 46 months’

imprisonment, the high point of the applicable Guideline range.

       Scheufler’s arguments that her sentence is substantively unreasonable are unconvincing.

It was not unreasonable for the court to consider the findings of fact as set forth in the PSR as to

how Scheufler improperly obtained the funds that constituted her structuring offense. Indeed,

Scheufler did not object to those findings at the time of her sentencing. The district court was

correct in considering these facts. The sentencing court is not limited to the charges to which

Scheufler pled and may consider relevant “information concerning the background, character,



                                                  3
and conduct” of a defendant in arriving at a just sentence. 18 U.S.C. § 3661. These other charges

were intimately connected with the “nature and circumstances of the offense” which the court

was obligated to consider. 18 U.S.C. § 3553(a)(1). The district court, in weighing the factors,

found that it was “most aware of the need to fashion a sentence that constitutes just punishment

under all the circumstances, and the need for the sentence imposed to reflect the serious nature of

the offense and promote respect for the law.” J.A. at 237. Although Scheufler disagrees with the

weight the district court accorded the mitigating factors, the “particular weight to be afforded

aggravating and mitigating factors” is within the discretion of the district court. United States v.

Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012). On this record, it cannot be said that Scheufler’s

sentence falls outside the range of permissible decisions or that the district court considered a

factor that could not “bear the weight assigned it under the totality of circumstances.” Cavera,
550 F.3d at 191.

       The judgment of the district court is AFFIRMED.



                                               FOR THE COURT:
                                               CATHERINE O’HAGAN WOLFE, CLERK
 




                                                  4